        Case 1:18-cr-00693-RMB Document 95 Filed 05/30/19 Page 1 of 6




                                 7621 13th Avenue, Brooklyn NY 11228
                                         Office: 718.305.1702
                                          Fax: 718.395.1732


                                                                May 30, 2019



VIA ECF
The Honorable Richard M. Berman
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007


      Re:   United States v. Owens, et al., 18 Cr. 693 (RMB)
            Amended Letter Motion


Dear Judge Berman:

      We represent the defendant, Attorney Ramses Owens, in the above-referenced

matter. It is known to the Court that Attorney Ramses Owens is absent from these

proceedings because of a judicial order issued by a judge in the Republic of Panama

preventing his departure. In other words, Attorney Ramses Owens’ absence in these

proceedings is involuntary and he should not be deemed a fugitive.

      Recently, it has been brought to our attention by Attorney Marcela Arauz

Quintero, defense counsel for Attorney Ramses Owens in the Republic of Panama,

that the U.S. Attorney's Office for the Southern District of New York via the U.S. -

Panama Mutual Assistance in Criminal Matters Treaty has unlawfully obtained data


                                         1
        Case 1:18-cr-00693-RMB Document 95 Filed 05/30/19 Page 2 of 6




and communication records from the personal mobile device of Attorney Ramses

Owens, while the previously mentioned federal agency was aware that Attorney

Ramses Owens was represented by the undersigned counsels. It is important to note

that Attorney Ramses Owens was forced to comply with the request made by the U.S.

Attorney's Office for Southern District of New York under the threat of arrest by the

Panamanian Authorities. As stated supra, the U.S. Attorney’s Office for the Southern

District of New York knew that Attorney Ramses Owens had legal representation in

this matter. However, the undersigned counsels for Attorney Ramses Owens did not

receive any notice from the U.S. Attorney's Office for the Southern District of New

York of their attempt to obtain the personal information belonging to Attorney

Ramses Owens.

      In the Second Circuit, Federal District Courts have consistently held that the

exclusionary rule does not govern the conduct of foreign government officers.

However, the U.S. Court of Appeals for the Second Circuit has recognized two

exceptions to this rule.

      “First, where the conduct of foreign officials in acquiring the evidence is ‘so

extreme that they shock the judicial conscience’, a federal court in the exercise of its

supervisory powers can require exclusion of the evidence so seized.” (United States v.

Maturo, 982 F.2d 57, 61 (2d Cir. 1992); (quoting Stowe v. Devoy, 588 F.2d 336, 341

(2d Cir. 1978)). “Second, where cooperation with foreign law enforcement officials

may implicate constitutional restrictions, evidence obtained by foreign officials may




                                           2
        Case 1:18-cr-00693-RMB Document 95 Filed 05/30/19 Page 3 of 6




be excluded.” (.id); (citing United States v. Paternina-Vergara, 749 F.2d 993, 998 (2d

Cir. 1984)).

      “Within   the   second   category   for   excluding   evidence,   constitutional

requirements may attach in two situations: (1) where the conduct of foreign law

enforcement officials rendered them agents, or virtual agents, of United States law

enforcement officials; or (2) where the cooperation between the United States and

foreign law enforcement agencies is designed to evade constitutional requirements

applicable to American officials.” (.id);(United States v. Restrepo, No. S101 Crim.

1113, 2001 U.S. Dist. LEXIS 21760, 2002 WL 10455, at *6 (S.D.N.Y. Jan. 3, 2002)).

      Circumstances that will shock the conscience are limited to conduct that not

only violates U.S. notions of due process, but also violates fundamental international

norms of decency. (United States v. Vilar, No. S3 05-CR-621 (KMK), 2007 U.S. Dist.

LEXIS 26993, at *1 (S.D.N.Y. Apr. 4, 2007)).

      Upon a request made by U.S. Attorney's Office for the Southern District of New

York the bank accounts of Revack Holdings Foundation held in a Panamanian Bank

were seized by the Public Ministry of the Republic of Panama on or about the week

of March 25 to March 29 of 2019. Under the circumstances, the Public Ministry of the

Republic of Panama is acting as the agent of the U.S. Attorney's Office for the

Southern District of New York. In sum, the conduct of the Panamanian Authorities,

at the demand of the U. S. Attorney’s Office for the Southern District of New York,

renders them an agent of the United States.




                                          3
        Case 1:18-cr-00693-RMB Document 95 Filed 05/30/19 Page 4 of 6




      Notwithstanding Attorney Ramses Owens’ absence, he must be afforded all the

rights and protections provided by the laws of the United States. The data and the

communication records acquired from the mobile device of Attorney Ramses Owens

by the Panamanian Authorities for the U. S. Attorney’s Office for the Southern

District of New York must be excluded because it runs afoul to the principals of our

judicial system. The data procured by the United States contains attorney-client

privileged communications, between the undersigned counsels and Attorney Ramses

Owens. It is important to note, that the data and communication obtained also

contains attorney-client communication between Attorney Ramses Owens and his

clients, who are not parties in this case.    Therefore, the undersigned counsels

respectfully request that the data and communication records acquired from the

mobile device of Attorney Ramses Owens by the Panamanian Authorities must be

excluded as evidence because the cooperation between the U.S. Attorney’s Office for

the Southern District of New York and the Panamanian Authorities was intended to

evade constitutional requirements applicable to U.S. Attorney’s Office for the

Southern District of New York.

      Moreover, the threat of arrest as a tactic by the Panamanian Authorities to

acquire the personal information belonging to Attorney Ramses Owens for the United

States violates U.S. notions of due process, but also violates fundamental

international norms of decency. In other words, the personal information obtained by

the Panamanian Authorities was done in an unlawful manner.




                                         4
              Case 1:18-cr-00693-RMB Document 95 Filed 05/30/19 Page 5 of 6




           In addition to the aforesaid, the undersigned counsels were not provided with

an order and/or correspondence from this Court ordering a valid search of Attorney

Ramses Owens’ personal property, including but not limited to his mobile device. As

such, the U. S. Attorney’s Office for the Southern District of New York is utilizing the

Panamanian authorities to circumvent the law, a direct contradiction to the basic

four principles of our judicial system; equal justice under the law, due process of law,

the adversary system of justice, and the presumption of innocence unless proven

guilty.

           The United States Government seeks to prosecute Attorney Ramses Owens, a

native and citizen of the Republic of Panama with neither ties to nor obligations to

the United States, in a Federal District Court of the United States 1.                                As such,

Attorney Ramses Owens must be afforded the rights and protections granted to him

under the laws of the United States. Despite his involuntary absence, privileged and

protected information must not be disseminated, so when he avails himself before

this Court, his hearing and trial shall be fair and equal. The United States

Government wants to prosecute Attorney Ramses Ownes in the United States, then

they must adhere to the laws and rules of the United States legal system and not

cherry pick the laws that are convenient to prosecute.

           In sum, the U.S. Attorney’s Office for the Southern District of New York is

utilizing the Panamanian Authorities as an agent. The cooperation between the U.S.

Attorney’s Office for the Southern District of New York and the Panamanian



1
    (United States of America v. Buck, No. 13-Cr-282 (JSR), (S.D.N.Y. November 27, 2017)).(Dkt.111)

                                                           5
          Case 1:18-cr-00693-RMB Document 95 Filed 05/30/19 Page 6 of 6




Authorities is to evade constitutional requirements that are applicable to the

previously mentioned federal agency. The U.S. Attorney’s Office for the Southern

District of New York has unlawfully acquired evidence from Attorney Ramses Owens

to be used to prosecute the defendants in the above-mentioned case. Moreover, the

manner in which the Panamanian Authorities obtained the evidence for Attorney’s

Office for the Southern District of New York violates U.S. notions of due process, but

also violates fundamental international norms of decency. Therefore, the personal

information obtained by the Panamanian Authorities from Attorney Ramses Owens

in an unlawful manner for the U.S. Attorney’s Office for the Southern District of New

York must be excluded as evidence.

      The filing of this letter with the Court shall NOT waive any jurisdictional

defenses, of which Attorney Ramses Owens may elect to raise in his defense in the

future.



Respectfully submitted,


/s/Jeremy Iandolo                             /s/ Charlie Carrillo
Jeremy Iandolo, Esq.                          Charlie Carrillo, Esq.
7621 13th Ave                                 259 West Patrick Street
Brooklyn, New York 11228                      Frederick, MD 21701
E-mail: jiandolo@jiandololaw.com              E-mail: charlie@carrillobrux.com
Phone: 718-303-0802                           Phone: 301.378.8595




                                          6
